DETAILED ACTION
Status of Claims

Applicant’s arguments in the “Amendment/Req. Reconsideration-After Non-Final Reject”, filed on 02/17/2021, is acknowledged. 
This office action considers claims 1-4 and 6-20 pending for prosecution, wherein claims 6-19 have been withdrawn from consideration, and claims 1-4 and 20 are presented for examination.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
i. Claims Cancellation: This application is in condition for allowance except for the presence of claims 6-19, non-elected claims without traverse in “Response to Election / Restriction Filed” filed on 09/10/2018.  Accordingly, claims 6-19 have been cancelled. See MPEP § 8.07. 
In view of the above, this office action considers claims 1-4 and 20 presented for examination.

Reason for Allowances
Claims 1-4 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a bit line mask contacting the bit line, and a dielectric layer surrounding the capacitor landing pad, wherein the 15dielectric layer comprises a bottommost surface lower than a top surface of the bit line, and a topmost surface of the capacitor landing pad and a topmost surface of the dielectric layer are aligned, and a topmost surface of the bit line mask is lower than the topmost surface of the capacitor landing pad”, as recited in Claim 1, in combination with the remaining limitations of the claims.		
Claims 2-4 and 20, are allowed as those inherit the allowable subject matter from claim 1. 	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Hwang et al. (US 20150126013 A1; hereinafter Hwang) “SEMICONDUCTOR DEVICE INCLUDING AIR GAPS AND METHOD FOR FABRICATING THE SAME”.
Park et al. (US 20160358850 A1; hereinafter Park) “SEMICONDUCTOR DEVICE INCLUDING LANDING PAD”.	
Kim et al. (US 20150214146 A1; hereinafter Kim) “SEMICONDUCTOR DEVICE INCLUDING LANDING PAD”.	
Kang (US 20130196477 A1; hereinafter Kang) “METHODS OF FABRICATING A SEMICONDUCTOR DEVICE INCLUDING FINE PATTERNS”.
Prior Art Hwang teaches a semiconductor device capable of reducing parasitic capacitance between adjacent conductive structures ([Abstract]), wherein (Fig. 5A-5O; [0101-0133]) a bit line structure including a first contact plug and a bit line formed over the first contact plug; a multi-layer spacer including first spacers, sacrificial spacers, and second spacers on sidewalls of the bit line structure; a plug isolation layer defining a contact hole through which sidewalls of the first contact plug and the bit line are exposed; a second contact plug, wherein the forming of the second contact plug includes: a first plug adjacent to the first contact plug, a second plug over the first plug and adjacent to the bit line, and a third spacer contacting a corresponding second spacer, of the second spacers, and surrounding sidewalls of the second plug; and air gaps extending from between the first contact plug and the first plug to between the bit line and the second plug by removing the sacrificial spacers. But, Prior Art Hwang does a bit line mask contacting the bit line, and a dielectric layer surrounding the capacitor landing pad, wherein the 15dielectric layer comprises a bottommost surface lower than a top surface of the bit line, and a topmost surface of the capacitor landing pad and a topmost surface of the dielectric layer are aligned, and a topmost surface of the bit line mask is lower than the topmost surface of the capacitor landing pad (claim 1).
Prior Art Park teaches a semiconductor device includes conductive lines spaced from a substrate, and an insulating spacer structure between the conductive lines and defining a contact hole ([Abstract]), wherein (Fig. 1+; [0030+]) a substrate that has an active area; a pair of bit line structures on the substrate and including air spacer structures respectively formed on side walls thereof; an insulating pattern on the pair of bit line structures and each of the air spacer structures; a contact forming conductive layer connected to the active area and between the pair of bit line structures; a landing pad forming conductive layer that contacts a top surface of the contact forming conductive layer; and a landing pad connected to a top surface of the landing pad forming conductive layer and vertically overlapping one bit line structure of the pair of bit line structures. But, Prior Art Park does not expressly teach a bit line mask contacting the bit line, and a dielectric layer surrounding the capacitor landing pad, wherein the 15dielectric layer comprises a bottommost surface lower than a top surface of the bit line, and a topmost surface of the capacitor landing pad and a topmost surface of the dielectric layer are aligned, and a topmost surface of the bit line mask is lower than the topmost surface of the capacitor landing pad (claim 1).
Kim teaches a semiconductor device ([Abstract]), wherein (Fig. 2+; [0043+]) semiconductor device includes a substrate including an active region, a plurality of conductive line structures separate from the substrate, a plurality of contact plugs between the plurality of conductive line structures, a plurality of landing pads connected to a corresponding contact plug of the plurality of contact plugs, a landing pad insulation pattern between the plurality of landing pads, and a first insulation spacer between the landing pad insulation pattern and first conductive line structures from among the plurality of conductive line structures. But, Prior Art Kim does not expressly teach a bit line mask contacting the bit line, and a dielectric layer surrounding the capacitor landing pad, wherein the 15dielectric layer comprises a bottommost surface lower than a top surface of the bit line, and a topmost surface of the capacitor landing pad and a topmost surface of the dielectric layer are aligned, and a topmost surface of the bit line mask is lower than the topmost surface of the capacitor landing pad (claim 1).
Prior Art Kang teaches a semiconductor device ([Abstract]), wherein (Fig. 1+; [0025+]) active lines in a semiconductor substrate; contact lines crossing over the active lines; contact separation grooves and contact patterns at intersections between the line-shaped etch mask patterns and the active lines; gates that substantially intersect the active patterns; and bit lines electrically connected to the contact patterns. But, Prior Art Kang does not expressly teach a bit line mask contacting the bit line, and a dielectric layer surrounding the capacitor landing pad, wherein the 15dielectric layer comprises a bottommost surface lower than a top surface of the bit line, and a topmost surface of the capacitor landing pad and a topmost surface of the dielectric layer are aligned, and a topmost surface of the bit line mask is lower than the topmost surface of the capacitor landing pad (claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 


/OMAR F MOJADDEDI/Examiner, Art Unit 2898